
	

115 HR 3588 RH: Regionally Empowered Decision-making for Snapper, Noting the Angling Public and the Preservation of an Exceptional Resource Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 814
		115th CONGRESS2d Session
		H. R. 3588
		[Report No. 115–1047]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Graves of Louisiana (for himself, Mr. Richmond, Mr. Byrne, Mr. Thompson of Mississippi, Mr. Weber of Texas, Mr. Clay, Mr. Palazzo, Mr. Farenthold, Mr. Austin Scott of Georgia, and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 27, 2018Additional sponsors: Mr. Brooks of Alabama, Mr. Babin, and Mr. Johnson of Louisiana
			November 27, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to provide for management of
			 red snapper in the Gulf of Mexico, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Regionally Empowered Decision-making for Snapper, Noting the Angling Public and the Preservation of an Exceptional Resource Act or the RED SNAPPER Act.
		2.State exclusive fishery management authority over private recreational red snapper fishing seasons
			 in the Gulf of Mexico
 (a)In generalSection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is amended by striking subsection (d) and inserting the following:
				
 (d)Catch limitsAny fishery management plan, plan amendment, or regulation for the red snapper fishery that is submitted by the Gulf of Mexico Fishery Management Council after the date of the enactment of the RED SNAPPER Act shall contain conservation and management measures that—
 (1)establish separate catch limits for each of— (A)private recreational fishing;
 (B)federally permitted charter fishing; and (C)commercial fishing; and
 (2)ensure that such catch limits reflect allocations among such sectors and do not reflect any harvests in excess of such allocations.
						(e)State exclusive authority over private recreational red snapper fishing seasons in the Gulf of
			 Mexico
						(1)Exclusive authority
 (A)In generalExcept as provided in subparagraph (B) and paragraph (5), and subject to paragraph (4) and section 306(b), each of the Gulf States shall have exclusive authority to establish for each of fishing years 2018 through 2024 the timing and duration of the fishing season for private recreational fishing of red snapper in the Gulf of Mexico in the extended red snapper management zone of such Gulf State under paragraph (2).
 (B)Special rule for FloridaWith respect to the State of Florida, the exclusive authority provided under subparagraph (A) shall apply only to waters adjacent to the State of Florida in the Gulf of Mexico.
							(2)Extended red snapper management zone described
 (A)In generalFor purposes of this subsection, the extended red snapper management zone of a Gulf State consists of all waters that are—
 (i)seaward of the State seaward boundary of such Gulf State; (ii)not further from shore than the 25-fathom line described under subparagraph (B); and
 (iii)between the projected lines determined for that State under section 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)).
								(B)Description of line
 (i)In generalNot later than 60 days after the date of the enactment of the RED SNAPPER Act and subject to clause (ii), the Secretary shall publish in the Federal Register and make available on the website of the Department of Commerce a description of, and map showing, a continuous line in waters of the exclusive economic zone in the Gulf of Mexico along the coasts of the Gulf States, that is comprised of points that are, on average, 25 fathoms in depth.
 (ii)Minimum distanceNo point on such continuous line shall be less than 25 nautical miles from the shore. (iii)Consultation with StatesIn determining the placement of such continuous line, the Secretary shall consult with appropriate agencies of each Gulf State.
 (3)CriteriaIn determining a fishing season under this subsection, a Gulf State shall— (A)to the extent practicable, ensure sustainable and responsible fishery management consistent with the national standards for fishery conservation and management in section 301; and
 (B)include— (i)the most recent stock assessment for the red snapper in the Gulf of Mexico;
 (ii)surveys of red snapper in the Gulf of Mexico certified under subsection (g); (iii)data related to red snapper in the Gulf of Mexico collected by the Gulf States Marine Fisheries Commission, nongovernmental organizations, and nongovernmental sources, including fishermen, universities, and research institutions;
 (iv)consideration of the duration of the fishing seasons for red snapper within the State’s seaward boundary;
 (v)estimates of private recreational fishing effort and catch rates both within the State’s seaward boundary and within the State’s extended red snapper management zone under paragraph (2)(A); and
 (vi)relevant data from independent biological surveys, including State population estimates of the biomass of red snapper within the State’s seaward boundary and within the State’s extended red snapper management zone under paragraph (2).
 (4)Limitation with respect to charter fishingThe authority of a State under paragraph (1) does not apply with respect to the timing or duration of the charter fishing season.
 (5)Secretarial action to address adverse effects of State actionsFor purposes of section 306(b)(1), the extended red snapper management zone of a State under this subsection shall be treated as within the boundaries of such State.
 (6)ReportNot later than 150 days before the end of the 2024 fishing year and biannually thereafter, the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives detailing the health of the red snapper fishery in the Gulf of Mexico. The report shall—
 (A)be based upon the boundaries prescribed in paragraph (2); (B)describe the impact of the criteria listed under paragraph (3); and
 (C)include results of the NOAA Fisheries Southeast Region head boat surveys. (7)Relationship to other Federal authority and requirementsNothing in this subsection affects the authority of the Secretary under any other provision of law—
 (A)to establish the acceptable biological catch and total allowable catch of red snapper in the Gulf of Mexico; or
 (B)to establish any limited access privilege program for the commercial harvest of red snapper in the Gulf of Mexico.
 (8)Relationship to State authority over State watersNothing in this subsection affects the authority of a Gulf State over the territorial waters of such State and fishing in such waters..
			(b)Conforming amendments
 (1)United States sovereign rights to fish and fishery management authoritySection 101(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1811) is amended by striking 102, and inserting 102 and section 407(e),.
 (2)Gulf CouncilSection 302(a)(1)(E) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(E)) is amended by striking paragraph (3)). and inserting paragraph (3) of this subsection and section 407(e))..
 (c)Extension of State seaward boundarySection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is further amended by adding at the end the following:
				
 (f)State seaward boundaryNotwithstanding any other provision of law, for the purpose of management of red snapper fisheries in the Gulf of Mexico, the seaward boundary of a Gulf State is a line 9 nautical miles seaward from the baseline from which the territorial sea of the United States is measured..
			3.Federal Gulf of Mexico red snapper management
 (a)Allocations of percentage of total allowable catch and seasons for other sectorsSection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is further amended by adding at the end the following:
				
					(g)Acceptable biological catch, total allowable catch, and certified State surveys; allocation
 (1)Inclusion of certified State surveysIn establishing the acceptable biological catch and total allowable catch for red snapper in the Gulf of Mexico, the Secretary shall include—
 (A)Gulf State recreational fisheries surveys that are certified under subsection (h); and (B)data related to red snapper in the Gulf of Mexico collected by the Gulf States Marine Fisheries Commission, nongovernmental organizations, and other nongovernmental sources, including universities and research institutions.
 (2)Allocation and duration of commercial and federally permitted charter seasonBeginning in fishing year 2018, the percentage of the total allowable catch of red snapper, and the duration of the red snapper fishing season in the Gulf of Mexico—
 (A)for the commercial fishing sector shall be the same as such percentage and duration, respectively, that applied for the most recent fishing year, unless amended by the Secretary; and
 (B)for the federally permitted charter fishing sector may not be less than the allocation and duration that applied to such sector for the most recent fishing year, unless amended by the Secretary.
 (3)Fishing by federally permitted charter sector within Gulf State seaward boundariesNothing in this Act shall be construed to authorize limiting fishing for red snapper by the federally permitted charter sector within a Gulf State’s seaward boundary in any period in which such fishing in the exclusive economic zone is not prohibited..
 (b)State surveysSection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is further amended by adding at the end the following:
				
					(h)State surveys
 (1)SubmissionA Gulf State that conducts a recreational fisheries survey in the Gulf of Mexico to make catch estimates for red snapper landed in such State may submit such survey to the Secretary for certification.
						(2)Certification
 (A)In generalThe Secretary shall make a certification or a denial of certification for any survey submitted under paragraph (1) not later than the end of the 6-month period beginning on the date the survey is submitted.
 (B)Deemed certifiedA recreational fisheries survey is deemed to be certified effective upon the expiration of such period if the Secretary has not made a certification or denial of certification.
							(3)Modification of surveys denied certification
 (A)In generalIf a survey of a Gulf State is denied certification under paragraph (2), the Secretary shall, not later than 60 days after the date of the denial, provide the Gulf State a proposal for modifications to the survey.
 (B)ProposalA proposal provided to a Gulf State for a survey under subparagraph (A)— (i)shall be specific to the survey submitted by such Gulf State and may not be construed to apply to any other Gulf State;
 (ii)shall require revision to the fewest possible provisions of the survey; and (iii)may not unduly burden the ability of such Gulf State to revise the survey.
								(C)Modified survey
 (i)Authority to submitIf a survey of a Gulf State was denied certification under paragraph (2), the Gulf State may modify the survey and submit the modified survey to the Secretary for certification or denial of certification.
 (ii)ScheduleThe Secretary shall make a certification or denial of certification for any modified survey not later than the end of the 30-day period beginning on the date the modified survey is submitted.
 (iii)Deemed certifiedA modified survey is deemed to be certified effective upon the expiration of the period described in clause (ii) if the Secretary has not made a certification or denial of certification..
 (c)Reduction of barotraumaSection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is further amended by adding at the end the following:
				
 (i)Reduction of barotraumaEach Gulf State shall develop and promote best practices for use in the red snapper fishery in the Gulf of Mexico to reduce barotrauma..
 (d)ConstructionSection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883) is further amended by adding at the end the following:
				
 (j)ConstructionNothing in this section may be construed to alter— (1)any commercial catch share program for Gulf of Mexico red snapper;
 (2)any Federal program related to charter fishing; or (3)the fishing gear that may be used in the red snapper fishery in the Gulf of Mexico..
 (e)DefinitionsSection 407 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1883), as amended by this section, is further amended by adding at the end the following:
				
 (k)DefinitionsIn this section: (1)Gulf StateThe term Gulf State means each of the States of Texas, Louisiana, Mississippi, Alabama, or Florida.
 (2)Red snapperThe term red snapper means the species Lutjanus campechanus.. 4.Sense of CongressIt is the sense of Congress that in order to supplement State data collection efforts, Gulf States should continue modernizing fishery harvest data for red snapper through the development and implementation of voluntary electronic reporting applications for use by the private recreational fishing sector to determine red snapper catch rates and effort in the Gulf of Mexico.
		
	
		November 27, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
